                                          Case 4:19-cv-04906-YGR Document 45 Filed 04/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DENNIS BRUCE ALLUMS,                              CASE NO. 4:19-cv-04906-YGR
                                   8                  Plaintiff,
                                                                                           ORDER RE: PLAINTIFF’S FAILURE TO FILE
                                   9            vs.                                        OPPOSITIONS TO DEFENDANTS’ MOTIONS
                                                                                           TO DISMISS
                                  10     DEPARTMENT OF JUSTICE, ET. AL.,
                                                                                           Re: Dkt. No. 41, 42
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 29, 2020 and March 31, 2020, defendants Bay Area Rapid Transit, Department

                                  14   of Justice, and Federal Bureau of Investigation filed motions to dismiss pro se plaintiff Dennis

                                  15   Bruce Allums’ second amended complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)

                                  16   and 12(b)(6). (Dkt. Nos. 41, 42.) A hearing is set on these motions for May 12, 2020. (Id.; see

                                  17   also Dkt. No. 43.)

                                  18          Under this Court’s Civil Local Rule 7-3, Allums was required to file either an opposition

                                  19   to the motions to dismiss, or a notice that Allums does not oppose the motion. Civ. L.R. 7-3(a),

                                  20   (b). Allums’ response to the motion filed by Bay Area Rapid Transit was due on or before April

                                  21   13, 2020. Allums’ response to the motion filed by the Department of Justice and the Federal

                                  22   Bureau of Investigation was due on or before April 17, 2020. As of the date of this Order, Allums

                                  23   has filed neither an opposition nor a notice of non-opposition to these motions. As a result, the

                                  24   Court is considering dismissing Allums’ lawsuit for failure to prosecute.

                                  25          The Court hereby extends Allums’ time to file his response. Allums shall file an

                                  26   opposition to the pending motion to dismiss (or a statement of non-opposition) by no later

                                  27   than Tuesday, May 19, 2020. Failure to file a response by that date will result in dismissal

                                  28   of this lawsuit for failure to prosecute. Any reply to Allums’ response must be filed not more
                                          Case 4:19-cv-04906-YGR Document 45 Filed 04/27/20 Page 2 of 2




                                   1   than 7 days thereafter.

                                   2          The Court further VACATES the hearing currently set for May 12, 2020. After briefing is

                                   3   complete, the Court may reset a hearing date for both motions if necessary.

                                   4          The Court advises Allums that a Handbook for Pro Se Litigants, which contains helpful

                                   5   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                   6   Court’s website, http://cand.uscourts.gov/pro-se.

                                   7          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                   8   speak with an attorney who can provide basic legal information and assistance. The Help Center

                                   9   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.

                                  10   There is no charge for this service. In light of the ongoing coronavirus disease (COVID-19)

                                  11   pandemic, the Help Center is only telephonically and electronically assisting individuals. To make

                                  12   an appointment with the Legal Help Center, you may: (1) call 415-782-8982; or (2) email
Northern District of California
 United States District Court




                                  13   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                  14   https://cand.uscourts.gov/legal-help.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: April 27, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  18                                                            UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
